Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
the 13th day of February, 2012, by and between William Spengler (the “Employee”)
and Chromadex, Inc. and any parents, subsidiaries, or affiliates of the Company,
including, without limitation, Chromadex, Corp. and ChromaDex Analytics, Inc.
(collectively referred to herein as the “Company”).


WHEREAS, Employee and the Company are parties to an Employment Agreement, dated
as of October 27, 2010 (the “Employment Agreement”);


WHEREAS, Employee is currently employed as the President of the Company is a
member of the Company’s Board of Directors;


WHEREAS, this Agreement governs the terms of Employee’s separation from the
Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:


1. Effective Date of Cessation of Employment.     Employee acknowledges that, as
of the date of this Agreement, his employment as the President of the Company is
hereby terminated and that he hereby resigns from his position as a member of
the Company’s Board of Directors.  Employee agrees to execute any and all
documents as may be reasonably necessary to confirm his termination as an
employee and resignation as a director.  The Employee understands and agrees
that, as of the date hereof, he is no longer authorized to conduct any business
on behalf of the Company or to hold himself out as an officer, employee, agent
or representative of the Company or to incur any expenses, obligations, or
liabilities on behalf of the Company.


2. Severance.     As severance, the Company shall pay to Employee $310,000 (the
“Severance Payment”), which amount shall be paid within ten (10) business days
of the Employee’s execution of this Agreement.  The Severance Payment shall be
made provided that Employee does not revoke his acceptance of the Agreement
pursuant to Section 16 below.  The Severance Payment will be subject to any and
all applicable taxes and withholdings.
 
Employee acknowledges and agrees that the Severance Payment provided to him, as
set forth within the above paragraph, exceed any and all payments and/or
benefits that would otherwise be due to the Employee as severance and unpaid
salary and benefits, and that Employee is not entitled to any other payments,
salary, commissions, compensation or benefits from the Company aside from what
is set forth within this paragraph.


3. Medical Expenses. Commencing on the date hereof and continuing through and
until the one year anniversary hereof, the Company shall reimburse the Employee
for the cost of the same medical, dental, long-term disability and life
insurance plans to which he was entitled on the date hereof.
 
4. Treatment of Options.     Employee is entitled to options to purchase 291,667
shares of common stock of ChromaDex Corp., exercisable at $1.65 per share, which
have vested as of the date of this Agreement pursuant to the terms and
conditions of the grants authorized by the Board of Directors on the 15th of
October, 2010.  Employee shall not be entitled to any additional options.  For
purposes of the Amended and Restated 2007 Equity Incentive Plan of Chromadex
Corp., Employee shall be deemed to have voluntarily resigned his employment with
the Company.  Notwithstanding any provision of the Plan or any other agreement
between Employee and the Company or any other party to the contrary, the Company
agrees that Employee shall have the unqualified right to exercise any of the
vested options for a period of thirty (30) days from the date of this Agreement.


 
-1-

--------------------------------------------------------------------------------

 
 
5. Employee Release.     In exchange for the consideration provided for in this
Agreement, Employee irrevocably and unconditionally releases the Company, its
predecessors, parents, subsidiaries, affiliates, and past, present and future
officers, directors, agents, consultants, employees, representatives, and
insurers, as applicable, together with all successors and assigns of any of the
foregoing (collectively, the “Releasees”), of and from all claims, demands,
actions, causes of action, rights of action, contracts, controversies,
covenants, obligations, agreements, damages, penalties, interest, fees,
expenses, costs, remedies, reckonings, extents, responsibilities, liabilities,
suits, and proceedings of whatsoever kind, nature, or description, direct or
indirect, vested or contingent, known or unknown, suspected or unsuspected, in
contract, tort, law, equity, or otherwise, under the laws of any jurisdiction,
that the Employee or his predecessors, legal representatives, successors or
assigns, ever had, now has, or hereafter can, shall, or may have, against the
Releasees, as set forth above, jointly or severally, for, upon, or by reason of
any matter, cause, or thing whatsoever from the beginning of the world through,
and including, the date of this Agreement (“Claims”).


Such release includes, but is not limited to, the violation of any express or
implied contract; any federal, state or local laws, restricting an employer’s
right to terminate employees, or otherwise regulating employment; workers
compensation, wage and hour, or other employee relations statutes, executive
orders, ordinance, or regulations, including any rights or claims under Title
VII of the Civil Rights Act of 1964, as amended the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Family and Medical Leave Act of 1993, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967, the Fair Labor Standards Act, the WARN Act, the California Wage Orders,
the California Labor Code Sections 207, 1183, and 6404.5, the California
Occupational Safety and Health Act; AB 1825; the California Family Rights Act
and/or any other state or local laws covering the same subject matter; tort
(including, without limitation, negligent conduct, invasion of privacy and
defamation); any federal, state, or local laws providing recourse for
retaliation, wrongful discharge, dismissal or other obligations arising out of
public policy, physical or personal injury, fraud, negligent misrepresentations,
and similar or related claims. The laws referred to in this section include
statutes, regulations, other administrative guidance, and common law doctrines.
Any and all claims and/or disputes arising out of or relating to any of the
foregoing shall be, and are, finally compromised, released and settled.


Notwithstanding the foregoing, this release does not include Employee’s right to
enforce the terms of this Agreement.  Employee understands that this Agreement
releases claims that he may not know about. This is Employee’s knowing and
voluntary intent, even though Employee recognizes that someday he might learn
that some or all of the facts that he currently believes to be true are untrue
and even though he might then regret having signed this Agreement.


Except to enforce this Agreement, Employee agrees that he will not pursue, file
or assert or permit to be pursued, filed or asserted any civil action, suit or
legal proceeding seeking equitable or monetary relief (nor will he seek or in
any way obtain or accept any such relief in any civil action, suit or legal
proceeding) in connection with any matter concerning his employment relationship
with the Company and/or the termination thereof with respect to all of the
claims released herein arising from the beginning of the world up to and
including the date of execution of this Agreement (whether known or unknown to
him and including any continuing effects of any acts or practices prior to the
date of execution of this Agreement). Except for the payments and benefits set
forth herein, Employee acknowledges that he has been paid all wages and other
amounts due to him and that he is not entitled to any other payments or benefits
of any kind.


If Employee should bring any action arising out of the subject matter covered by
this Agreement, except to enforce this Agreement, he understands and recognizes
that he will, at the option of the Company, be considered in breach of this
Agreement and shall be required to immediately return any and all funds received
pursuant to this Agreement.  Furthermore, if the Company should prevail
concerning any or all of the issues so presented, Employee shall pay to the
Company all of the costs and expenses of defense, including attorney’s fees.
 
 
-2-

--------------------------------------------------------------------------------

 
 
The Employee agrees that this Agreement does not constitute any admission by the
Company that any personnel action it took with respect to the Employee was
wrongful, unlawful, tortious, in contravention to the laws or public policies of
the State of California, in breach of any written or oral contract, or in
violation of any federal statute, regulation, and/or constitutional provision.


Nothing contained in this Agreement is intended to nor shall be construed to
waive or release Employee's right (a) to indemnification under California Labor
Code Section 2802or Corporations Code Section 317, or (b) to receive any and all
pension, profit-sharing or other vested benefits which Employee possesses as of
the date of his separation.


6. Company Release.     The Company, on behalf of its successors and assigns,
hereby forever  relieves, releases, and discharges Employee from any and all
claims, debts, liabilities, demands,  obligations, liens, promises, acts,
agreements, costs and expenses  (including but not limited to  attorneys’ fees),
damages, actions, and causes of action, of whatever kind or nature,
including  but not limited to any statutory, civil, administrative, or common
law claims, whether known or  unknown, arising out of  Employee’s acts in the
course and scope of his employment with the Company occurring before  Employee’s
execution of this Agreement.  Improper or illegal acts performed by Employee
that occurred outside the course and scope of his employment (like, for example,
fraud) are not intended to be waived by this release.
 
7. Restrictions on Competition and Solicitation.  Employee agrees and
acknowledges that the Restrictive Covenants section of the Employment Agreement
(Section 7) remains in full force and effect and that he is obligated to comply
with any and all restrictions as may be contained therein.  Nothing contained
herein shall be construed to impair or impede Employee's rights to continue to
engage in his same occupation and/or to receive business from persons that were
previously clients or customers of the Company."


8. Company Information and Property.     Employee agrees to immediately return
to the Company all Company property and information in his possession including,
but not limited to, Company reports, customer lists, supplier lists, consultant
lists, formulas, files, manuals, memoranda, computer equipment, access codes,
discs, software, and any other Company business information or records, in any
form in which they are maintained, including records or information regarding
Company customers, suppliers and vendors, and Company products and product
development, and agrees that he will not retain any copies, duplicates,
reproductions, or excerpts thereof in any form. Employee further agrees that he
will not, in any manner, make use of any Company property and information in any
future dealings, business or otherwise, and acknowledges that any use of Company
property and information in any future dealings, business or otherwise, would
constitute a breach of this Agreement. Employee acknowledges that any breach of
this section would cause irreparable injury to the Company for which there is no
adequate remedy at law and in addition to any remedies that may be available to
the Company in the event of a breach or threatened breach of this section by
Employee, including monetary damages, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction which
would prevent Employee from violating or attempting to violate the provisions of
this section of the Agreement.  In seeking such an order, any requirement to
post a bond or other undertaking shall be waived.  In any such action, the
Company shall be entitled to an award of all reasonable costs and fees incurred
in bringing such an action, including reasonable attorney’s fees.


9. Confidentiality.     Employee agrees that he will not disclose, directly or
indirectly, the underlying facts that led up to this Agreement or the terms or
existence of this Agreement. Employee represents that he has not and will not,
in any way, publicize the terms of this Agreement and agrees that its terms are
confidential and will not be disclosed by him except that he may discuss the
terms of this Agreement with his attorneys, financial advisors, accountants, and
members of his immediate family, or as required by law.  Employee understands
and agrees that should he violate this provision of the Agreement, he will be
responsible to the Company for liquidated damages in the amount of any and all
funds payable pursuant to this Agreement and understands that such monetary
relief shall not be a bar to the Company’s pursuit of injunctive relief.

 
-3-

--------------------------------------------------------------------------------

 


10. Non-disparagement.     Employee represents and agrees that he shall refrain
from making any written or oral statements to any person or entity with whom the
Company (to the Employee’s reasonable knowledge) or Employee has had or may have
a business or social relationship which may reasonably be expected to impugn or
degrade the character, integrity, ethics or business practices of the Company,
its affiliates, employees, directors, officers, agents, representatives or
clients, or which may reasonably be expected to damage the business, image or
reputation of the Company, its affiliates, employees, directors, officers,
agents, representatives, or clients.


The Company represents and agrees that it shall refrain from making any written
or oral statements to any person or entity with whom the Company or the Employee
(to the Company’s reasonable knowledge) has had or may have a business or social
relationship which may reasonably be expected to impugn or degrade the
character, integrity, or ethics of the Employee.  Should there be any inquiry as
to the Employee’s employment with the Company, the Company agrees to provide the
following information: dates of Employee’s employment with the Company, position
held by Employee, indicate that the Employee appropriately performed the duties
assigned to him as President of the Company, and the reason for Employee’s
departure (i.e., voluntary resignation), and will not otherwise comment about
the Employee or about the Employee’s performance of his duties and
responsibilities while employed by the Company.

11. Indemnity.  The Company shall indemnify and hold harmless Employee from any
and all losses, costs, damages, expenses, claims, or charges (including
reasonable attorneys’ fees and costs) arising out of or in any way connected
with Employee’s employment with the Company and Employee having served as an
officer and director of the Company for any actions taken by Employee within the
reasonable scope of his employment in such capacities during the time period
Employee was employed by the Company.


12. Future Cooperation.  Employee agrees to reasonably cooperate with the
Company, its financial and legal advisors, in connection with any business
matters for which the Employee’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which Employee may possess relevant knowledge or
information.  Any travel and accommodation expenses incurred by the Employee as
a result of such cooperation will be reimbursed in accordance with the Company’s
standard policies.


13. Applicable Law and Jurisdiction.     This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its conflicts of law principles.Any dispute regarding this Agreement or
related to the Employee’s employment with the Company shall be resolved in the
Courts located in the City of Irvine, Orange County, California, without ajury
(which is hereby expressly waived).
 
14. Entire Agreement.     This Agreement may not be changed or altered, except
by a writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such.  This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties,
including the Employment Agreement, except as otherwise provided herein.


15. Assignment.     Employee has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Employee’s heirs, administrators, representatives,
executors, successors, and assigns, and will insure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.


 
-4-

--------------------------------------------------------------------------------

 


16. Binding Effect.     This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 (“ADEA”) (29
U.S.C. § 626, as amended), Employee’s waiver of ADEA claims under this Agreement
is subject to the following: Employee may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Employee so desires. Employee may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Employee’s waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Employee’s signing of this Agreement. Employee may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Employee’s signing of this Agreement to: Mr.
Jeffrey Himmel, Chief Executive Officer, 4400 Biscayne Blvd., Miami, FL  33137
(fax: 305-847-5829 ).  In the event that Employee revokes his waiver of ADEA
claims under this Agreement prior to the eighth (8th) day after signing it, the
remaining portions of this Agreement shall remain in full force in effect,
except that the obligation of the Company to provide the payments and benefits
set forth in Section 2 of this Agreement shall be null and void. Employee
further understands that if Employee does not revoke the ADEA waiver in this
Agreement within seven (7) days after signing this Agreement, his waiver of ADEA
claims will be final, binding, enforceable, and irrevocable.
 
EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.


17. Rights Under the Consolidated Omnibus Budget Reconciliation Budget
Reconciliation Act.  The Employee’s rights under the Consolidated Omnibus
Benefit Reconciliation Act (hereinafter “COBRA”) shall commence upon the signing
of this Agreement.  The Employee will be eligible for COBRA continuation of the
Company’s group medical insurance plan for the period of eighteen (18) months
following the execution date of this Agreement.  At the conclusion of the
eighteen (18) months period, it is understood and agreed that Employee shall
have no additional rights to continued health insurance coverage.
 
18. Acknowledgement.     Employee acknowledges that he: (a) has carefully read
this Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least twenty-one (21) days; (c) has been advised to consult
and has been provided with an opportunity to consult with legal counsel of his
choosing in connection with this Agreement; (d) fully understands the
significance of all of the terms and conditions of this Agreement and has
discussed them with his independent legal counsel or has been provided with a
reasonable opportunity to do so; (e) has had answered to his satisfaction any
questions asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) is signing this Agreement voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.


[signatures on next following page]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the 17th day of February, 2012.




CHROMADEX, INC.




By:    ______________________
Jeffrey Himmel
Chief Executive Officer






By: ______________________________ 
      William Spengler

